Case 2:21-cv-00273-WSS Document 30 Filed 05/18/21 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

NLMK PENNSYLVANIA, LLC, and

NLMK INDIANA, LLC, Case No. 2:21-cv-00273-WSS
Plaintiffs, Hon. William S. Stickman
Vv.
Electronically Filed

UNITED STATES STEEL CORPORATION,

 

Defendant.

UNITED STATES STEEL CORPORATION’S MOTION FOR LEAVE TO FILE
SUPPLEMENTAL BRIEF IN OPPOSITION TO PLAINTIFFS’ MOTION TO REMAND

PREPLISED| ORDER

 

th
AND NOW, this 18 day of M e4 _, 2021, upon consideration of the United States
Steel Corporation’s Motion for Leave to File Supplemental Brief in Opposition to Plaintiffs’
Motion to Remand, it is hereby ORDERED that the Motion is GRANTED. Defendant United

States Steel is hereby authorized to file its Proposed Supplemental Brief in Opposition to

Plaintiffs’ Motion to Remand. Plaial ff. wey Pela = sap plmortel brief, nel ty

excad Fx (5) gpex by Sfaslar,
BY THE COURT:

QA<€ Ga

Hon. William S. Stickman

 
